Citation Nr: 1616329	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-07 034	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 13, 2014 decision of the Board of Veterans' Appeals (Board), which denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep.

(The issue of entitlement to service connection for a disorder characterized by dizziness, to include vertigo, and to include as secondary to service-connected bilateral hearing loss and tinnitus is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from February 1969 to January 1971.

This matter initially came before the Board on motion by the moving party for revision or reversal of a January 2014 decision of the Board that denied a disability evaluation in excess of 30 percent on an extraschedular basis for service-connected bilateral hearing loss prior to October 13, 2006; denied a disability evaluation in excess of 40 percent on an extraschedular basis for service-connected bilateral hearing loss beginning on October 13, 2006; and denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep on the grounds of clear and unmistakable error.

In June 2014, the Board denied the motions.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  As to the issue regarding entitlement to service connection for an acquired psychiatric disorder, in a July 2015 Memorandum Decision, the Court vacated the Board's June 2014 denial and remanded it for the Board to dismiss the motion.  That issue is the subject of this decision and is addressed in further detail below.

As to the issue regarding entitlement to increased evaluations for hearing loss on an extraschedular basis, the July 2015 Memorandum Decision also vacated the June 2014 denial but remanded it to the Board for reconsideration.  A ruling on the motion for reconsideration of the Board's June 2014 decision regarding hearing loss will be separately decided.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The moving party has not filed a motion setting forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's January 13, 2014 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

As noted above, in June 2014, the Board denied the motion for revision or reversal on the grounds of clear and unmistakable error of the January 2014 Board decision denying service connection for an acquired psychiatric disorder.  The Veteran appealed to the Court and in the July 2015 Memorandum Decision, the Court, finding that the appellant's January 2014 filing did not articulate any discernable theory of error, determined that the Board had erred by adjudicating the merits of the appellant's filing as though it were a valid motion on the grounds of clear and unmistakable error.  Accordingly, the Court vacated the Board's June 2014 decision and remanded it for the Board to dismiss the motion.

Specifically, while the Veteran's January 2014 motion, entitled "Appellant Motion to Revise & Correct," included allegations of error as to the hearing loss issue, it did not include any allegation of error as to the Board's denial of the claim regarding service connection for a psychiatric disorder.  The filing did not allege that any facts known at the time were not before the adjudicator and did not identify any law that was incorrectly applied.  Hence, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

